IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-11-00072-CR

JOHN DEWAYNE FORD,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2010-574-C2


                           MEMORANDUM OPINION


       John Dewayne Ford was convicted of the offense of capital murder and

sentenced to life in prison. TEX. PENAL CODE ANN. § 19.03 (West 2011). He appeals.

Because the evidence is sufficient to support Ford’s conviction and to support the jury’s

rejection of Ford’s claim of self-defense, the trial court’s judgment is affirmed.

                              SUFFICIENCY OF THE EVIDENCE

       Ford raises two issues on appeal: 1) the evidence was insufficient to prove he

committed capital murder because the State did not rebut Ford’s claim of self-defense
and no rational jury could have found against his claim; and 2) the evidence was

insufficient to prove Ford intentionally caused the death of Gerald Douglas Eaton and

Stacy Wayne Coleman.

The Offense

        Ford was charged with committing capital murder. As alleged in the indictment,

a person commits capital murder if the person commits murder and the person murders

more than one person during the same criminal transaction. TEX. PENAL CODE ANN.

§19.03(a)(7)(A) (West 2011). For the purposes of committing capital murder, a person

commits murder if he intentionally or knowingly causes the death of an individual. Id.

§ 19.02(b)(1).

        Ford, however, claimed he committed the offense in self-defense. A person is

justified in using deadly force against another when and to the degree the person

reasonably believes that deadly force is immediately necessary to protect the person

against the other’s use or attempted use of unlawful deadly force. See id. § 9.32(a)(2)(A)

(West 2011). The self-defense provisions in the Penal Code focus on the actor's motives

and on the level of force used. See Alonzo v. State, PD-1494-10, ___ S.W.3d ___, ___, 2011

Tex. Crim. App. LEXIS 1181, *11 (Tex. Crim. App. Sept. 14, 2011).            If the actor

reasonably believes that the force was necessary to protect himself against another's

unlawful use of force, and the amount of force actually used was permitted by the

circumstances, the self-defense provisions apply. See id at *11-12.


Ford v. State                                                                       Page 2
General Sufficiency Standard of Review

        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

               In determining whether the evidence is legally sufficient to support
        a conviction, a reviewing court must consider all of the evidence in the
        light most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.
        Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
        13 (Tex. Crim. App. 2007). This "familiar standard gives full play to the
        responsibility of the trier of fact fairly to resolve conflicts in the testimony,
        to weigh the evidence, and to draw reasonable inferences from basic facts
        to ultimate facts." Jackson, 443 U.S. at 319. "Each fact need not point
        directly and independently to the guilt of the appellant, as long as the
        cumulative force of all the incriminating circumstances is sufficient to
        support the conviction." Hooper, 214 S.W.3d at 13.

Lucio v. State, No. AP-76,020, ___ S.W.3d ___, ___, 2011 Tex. Crim. App. LEXIS 1222, *43-

44, 2011 WL 4347044, *16 (Tex. Crim. App. Sept. 14, 2011).

        The Court of Criminal Appeals has also explained that our review of "all of the

evidence" includes evidence that was properly and improperly admitted. Conner v.

State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. 307,

326, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Further, direct and circumstantial evidence

are treated equally: "Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to


Ford v. State                                                                               Page 3
establish guilt." Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). Finally, it is

well established that the factfinder is entitled to judge the credibility of witnesses and

can choose to believe all, some, or none of the testimony presented by the parties.

Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

Self-Defense Standard of Review

        Regarding self-defense, the State bears a burden of persuasion, but not a burden

of production. Saxton v. State, 804 S.W.2d 910, 913 (Tex. Crim. App. 1991). That is, the

State need not produce evidence rebutting a self-defense claim; it must only prove its

case beyond a reasonable doubt. Id. In resolving a sufficiency of the evidence issue, we

look not to whether the State presented evidence which rebutted a defendant's self-

defense testimony, but rather we determine whether after viewing all the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the offense, in this case capital murder, beyond a reasonable

doubt and also could have found against appellant on the self-defense issue beyond a

reasonable doubt. Id. at 914. A jury verdict of guilty is an implicit finding rejecting a

defendant's self-defense claim. Id.

        Because we must determine whether any rational trier of fact would have found

the essential elements of murder beyond a reasonable doubt as well as whether any

rational trier of fact would have found against Ford on the self-defense issue beyond a

reasonable doubt, Ford’s two issues will be discussed together.




Ford v. State                                                                       Page 4
Evidence

        Eaton owned a building that at one time was a printing business. When the

business closed, Eaton kept the building and used it for storage as well as a place to

hang out. Coleman lived in a makeshift apartment in the building. Ford knew both

Eaton and Coleman and lived in a garage apartment behind Eaton’s house for a time.

Ford was also a drug dealer and supplied Eaton and Coleman with methamphetamine.

        After Ford was arrested for possession of methamphetamine and possession of a

firearm and bonded out of jail, a friend of Eaton’s, “Painter Bob,” suggested that

because Ford still had a warrant outstanding for a parole violation, Eaton should not let

Ford stay in Eaton’s garage apartment. Consequently, Eaton asked Ford to leave, and

Ford complied. Bob helped Ford move his belongings—some to Eaton’s building and

some to Ford’s girlfriend’s place.

        After he moved out of Eaton’s garage apartment, Ford occasionally stayed at

Eaton’s building. Marla Ketchum, Coleman’s former sister-in-law, also occasionally

stayed at the building. Coleman would take Marla to her job at a bar and bring her

back to the building at closing time. While both were staying at the building, Marla and

Ford began to have a sexual relationship which upset Coleman.

        On the day of the shooting, Eaton and Coleman arrived at the building. Marla

and Ford were already there. Coleman and Marla decided to go to a local grocery store

to get some snacks and beer. When they returned, Coleman went outside to try to hook


Ford v. State                                                                      Page 5
up propane for the building.        Inside, Ford and Eaton were having a serious

conversation. Marla heard Eaton tell Ford that Ford, Coleman, and Marla were going to

have to leave. Ford refused. Marla also heard Eaton ask Ford either why Ford could

not fight with his hands or why Ford could not fight like a man. Ford pulled out a

handgun. Eaton threw up his hands, told Ford he was finished with him, and walked

outside. Eaton and Coleman then left. Ford was angry and threatened to tear up

everything in the building. Marla, however, calmed him down.

        Meanwhile, Eaton and Coleman went to Bryan Blagg’s house. Eaton relayed the

events to Blagg who told Eaton that if Ford had pulled a gun on Blagg, Blagg would still

be there beating on Ford. Coleman then asked Blagg for a shotgun but Eaton told

Coleman they did not need one and to follow Eaton’s lead.

        Eaton and Coleman returned to the building. Marla thought they returned in a

much better mood. Eaton went outside to relieve himself and returned saying that

Blagg had arrived. He then put Ford in a headlock and started hitting Ford in the head.

Eaton told Coleman to grab Ford’s feet and grab the gun. Eaton said that they were

going to get Ford out of the building. Coleman grabbed Ford’s feet, and as Coleman

reached for Ford’s midsection, Ford pulled his gun and started firing. He then backed

out the side door where he encountered Blagg. Ford pointed the gun at Blagg and then

took Blagg’s pickup and left the scene.




Ford v. State                                                                     Page 6
        Coleman was shot in the chest and died at the scene. Eaton was shot in the

abdomen and died at the Emergency Room. Ford later called police and directed them

to his location where Ford was arrested.

        Ford testified in his own defense. He admitted that he was in violation of his

parole when he was arrested for possession of methamphetamine and in possession of a

firearm. After he was bonded out by his drug supplier, Ford knew he still had an

outstanding warrant for parole violations.

        Ford further testified that he had been paying rent to Eaton to stay at the

building.

        Ford said that on the evening of the shooting, Eaton was upset because of Ford’s

relationship with Marla and told Ford that either Marla had to leave or everyone would

have to leave. Ford explained that Coleman was the one who brought Marla to the

building. According to Ford, Eaton appeared as if he wanted to fight Ford, so Ford

pulled the gun on Eaton. Eaton and Coleman left but returned a short time later. Eaton

then grabbed Ford from behind and instructed Coleman to grab Ford’s feet. Ford stated

that fearing for his life, he picked up his gun from between the couch cushions where

Ford was laying and began firing it to get Eaton and Coleman off of him. Ford agreed

that neither Eaton nor Coleman were displaying any weapons. After shooting Eaton

and Coleman, Ford ran out the side door and saw Blagg. Ford thought he saw a

shotgun near Blagg and left in Blagg’s pickup.


Ford v. State                                                                     Page 7
        Ford testified that Eaton and Coleman were part of the Aryan Brotherhood and

knew their reputation for beating people. He also testified that it would not have

mattered if Eaton and Coleman were Aryan Brotherhood or boy scouts; Ford would

have shot any grown person attacking him.

        On rebuttal, several witnesses, including a lieutenant employed by the Texas

Department of Criminal Justice and assigned to an FBI violent crime task force, testified

that Eaton and Coleman were not members of the Aryan Brotherhood or the Aryan

Circle. Eaton’s wife also testified that Ford was not paying rent to stay at the building.

Further, Ford’s former girlfriend testified that Ford was trigger-happy; that he would

rather shoot someone than beat someone up or get beat up.

What this Case Is and Is Not

        This is not a case in which Ford was simply hanging out with friends when two

of those friends jumped on him and started beating on him. In such a scenario, self-

defense takes on an entirely different meaning. In this case, the jury had a very complex

social dynamic at work that had to be understood and evaluated. It has been expressed

as “there are a lot of moving parts” to the relationship of these parties, the altercation,

and the result.

        There was no question that Ford had been told that he would have to leave the

garage apartment owned by Eaton. There was some dispute as to whether Ford was

going to have to leave the building or whether that was only if Marla did not leave.


Ford v. State                                                                        Page 8
There was, however, no question that Ford did not intend to leave even though Eaton,

the owner of the property, according to one version of the events, had told Ford he must

leave or that, according to other versions, Ford may have to leave the property.

         There was also a dispute in the evidence whether Ford was paying rent. If the

jury believed he was paying rent, Ford was at home. If Ford had been asked to leave by

the owner, and if Ford was not paying rent, he was a trespasser. Ford’s actions, by

remaining at the property after being told to leave and by communicating his refusal to

leave, could be viewed as a provocation of the subsequent events.

         Whether Ford was a tenant or trespasser, Eaton and Coleman engaged in self-

help to either physically evict or forcibly remove Ford from the property.

         Ford, a convicted felon, was not authorized to be in possession of a firearm. He

was. Eaton and Coleman knew Ford had the firearm.

         There was evidence that Ford was Eaton and Coleman’s supplier for illegal

drugs.

         There was also evidence that the nature of Eaton and Coleman’s effort to forcibly

remove Ford from the premises did not involve the use of deadly force. There were no

weapons of any type used by Eaton and Coleman and the testimony was disputed as to

whether Eaton did anything beyond trying to hold Ford in a head-lock and whether

Coleman did anything beyond holding Ford’s feet or legs.




Ford v. State                                                                       Page 9
        The jury was thus presented with a vast array of testimony, much of which was

conflicting, to decide whether Ford’s use of deadly force was justified as self-defense.

There is no question that the jury could have decided this case differently. But the

question regarding self-defense that we must decide is whether, based on this record, a

rational jury could have determined that Ford was not authorized to utilize deadly

force to defend himself.

Application

        Ford argues on appeal that he did not intend to kill Eaton and Coleman but that

he was defending himself. There is no dispute that Ford killed Eaton and Coleman

during the same criminal episode. Further, the evidence established that the handgun

Ford used was a deadly weapon. See TEX. PENAL CODE ANN. § 1.07(a)(17)(A) (West

2011); Jones v. State, 944 S.W.2d 642, 647 n. 1 (Tex. Crim. App. 1996). The jury may infer

Ford’s intent to kill from the use of a deadly weapon. See Jones, 944 S.W.2d at 647.

Thus, after reviewing all the evidence under the appropriate standard of review, we

find that any rational trier of fact could have found the essential elements of capital

murder, including whether Ford intended to kill Eaton and Coleman, beyond a

reasonable doubt.

        Further, in the context of all the evidence presented and as above summarized,

we also find that any rational trier of fact could have found against Ford on his claim of

self-defense beyond a reasonable doubt.



Ford v. State                                                                      Page 10
                                    CONCLUSION

        Ford’s first and second issues are overruled.   The trial court’s judgment is

affirmed.



                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed December 21, 2011
Do not publish
[CRPM]




Ford v. State                                                                 Page 11